DETAILED ACTION

Claims 1-4, 7-14 and 19-20 have been amended. Claims 1-20 remain pending in the application.
Claims 1 and 11 are independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This action is final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

Applicant’s amendments to the claims have not avoid invoking 112(f) previously set forth in the Non-Final Office Action. All 112(f) interpretations direct to claim limitation “fan module” in 1-10, 12 and 13 have been maintained.

 Applicant’s amendments to the claims have not overcome the 112(b) rejections directed to claims 1-10, 12 and 13 previously set forth in the Non-Final Office due to claim limitation “fan module” that invokes 112(f) interpretations lacks supporting structure in disclosure. All 112(b) rejections directed to claims 1-10, 12 and 13 due to claim limitation “fan module” that invokes 112(f) interpretations lacks supporting structure in disclosure have been maintained.

Applicant’s amendments to the claims have overcome all the other 112(b) rejections previously set forth in the Non-Final Office. As a result, all the other 112(b) rejection have been withdrawn.

Applicant amended independent claims to further specify:
wherein each physical zone of the plurality of physical zones is cooled by one or more fans of the plurality of fans;
determine a first plurality of fan speed values based at least on the plurality of thermal measurement values and corresponding to an information processing mode of the information handling system;
wherein the plurality of fan modules receive one of the first plurality of fan speed values or the second plurality of fan speed values and set the plurality of fan speeds of the plurality of fans based on the first plurality of fan speed values or the second plurality of fan speed values provided by the IC.

Applicant's arguments with respect to amended claims regarding rejection under 35 U.S.C. § 103 have been fully considered but in moot in view of new ground of rejection.

Artman US 20080278905 A1 is introduced in response to amended claims. The teachings of Remis, Moss, Parthiban, Chhabra and Marripudi as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended and new claims.

Regarding claim 1, Remis teaches an information handling system (Fig. 1 [0021] the server 100), comprising:
at least one processor (Fig. 1 [0024]); 
a non-volatile memory medium, coupled to the at least one processor, that stores instructions executable by the at least one processor (Fig. 1 [0024]); 
a baseboard management controller coupled to the at least one processor (Fig. 1 [0022] [0024] BMC 102); 
an integrated circuit (IC) coupled to the baseboard management controller ([Fig 1 [0023] FPGA 104 coupled to BMC 102); 
a plurality of fan modules coupled to the baseboard management controller and the IC; a plurality of fans coupled to the plurality of fan modules; and a plurality of physical zones, wherein each physical zone of the plurality of physical zones is cooled by one or more fans of the plurality of fans (Fig. 1 [0021] [0026] [0028] a plurality of fans are responsible for cooling zones or subassembly – physical zones of the IHS; FPGA 104 send speed signal to the fans, for purposes of examination, the fan module will be interpreted to be a part of the fan that is responsible for physically controlling the fan speed having received a control signal from either the BMC 102 or FPGA 104)
wherein the baseboard management controller is configured to: 
receive a plurality of thermal measurement values respectively associated with the plurality of physical zones ([0027];
determine a first plurality of fan speed values based at least on the plurality of thermal measurement values and a determine a second plurality of fan speed values ([0027] [0028] [0031] BMC determines a plurality of fan speed values that associated with corresponding powers consumed);
provide the first plurality of fan speed values and the second plurality of fan speed values to the IC ([0027] [0028] BMC informs FPGA the desired fan speed);
wherein the IC is configured to: 
store the first plurality of fan speed values and the second plurality of fan speed values in a plurality of registers of the IC respectively associated with the plurality of physical zones ([0031] FPGA stores multiple unique power-fan speed pairs – the speed value associated with power consumption levels - IHS operation states);
determine that the baseboard management controller is impaired (Fig. 2 [0029] the BMC has failed);
determine the information handling system’s operation mode, and retrieve the first plurality of fan speed values from the plurality of registers or the second plurality of fan speed values from the plurality of registers depending on the information handling system’s operation mode, provide the retrieved plurality of fan speed values to the plurality of fan modules; and the plurality of fan modules receive the retrieved plurality of fan speed values and set the plurality of fan speeds of the plurality of fans based on the retrieved plurality of fan speed values (Remis: [0037] the desired fan speed is set to the fan speed corresponding to the unique power-fan speed pair – operation state that has the power value is the closest to current consumed power – the fan speed value is selected based on current operation state).
Remis does not explicitly teach:
corresponding the first plurality of fan speed values to an information processing mode of the information handling system; the second plurality of fan speed values is determined based at least on configuration information associated with a power conservation mode of the information handling system; and the information handling system’s operation modes including information processing mode and a power conservation mode.
Artman teaches: corresponding the first plurality of fan speed values to an information processing mode of the information handling system; the second plurality of fan speed values is determined based at least on configuration information associated with a power conservation mode of the information handling system; and the information handling system’s operation modes including information processing mode and a power conservation mode (Figs 5-6 [0066] [0057] – [0059] idling speed , the fan speed settings associated with idle state – a power conservation mode of the IHS are determined based on configuration information; the speed of fans are set to idling speed when IHS is in idle state – second plurality of fan speed values, the speed of fans are increased when IHS is in active state – first plurality of fan speed values corresponding to an information processing mode; if current state is determined to be idle state, the corresponding idling speed will be retrieved; if current state is determined to be active state, the first plurality of fan speed values will be retrieved).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Remis to incorporate the teachings of Artman because they all directed to IHS cooling management. Including information processing mode and power conservation mode as operation states in the IHS will help provide appropriate fan speed setting for those operation states.

Another iteration of claim analysis has been made.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitations are: 
" baseboard management controller", "fan module" and “fan modules” in claims 1-2, 4, 7-12, 14 and 17-19.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The specification does not identify the specific structures that perform the functions in the claims:
Claims 1-2, 4, 11-12 and 14 recites "fan module" and/or “fan modules” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Examiner notes that the operation of the fan modules are described in paragraphs [0064- 0066] and Fig. 1B of the printed publication associated with the subject application. However, the specification and drawings merely describe the functionality performed by the fan modules and do not describe what the fan modules are. Furthermore, the term "fan" which precedes the generic placeholder "module" does not appear to modify the term "module" such that the fan module would merely mean a fan because the claim separately recites "fans" as a separate element.

Regarding claims 3, 5-10, 13, and 15-20, dependent claims inherit the deficiencies of their respective parent(s).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-2, 4, 11-12 and 14 recites "fan module" and/or “fan modules” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, as explained in previous 112(a) rejections. Therefore, claims 1-20 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding claims 3, 5-10, 13, and 15-20, dependent claims inherit the deficiencies of their respective parent(s).

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 9, 11, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Remis US 20170168530 A11 in view of Artman.

Regarding claim 1, Remis teaches an information handling system (Fig. 1 [0021] the server 100), comprising:
at least one processor (Fig. 1 [0024]); 
a non-volatile memory medium, coupled to the at least one processor, that stores instructions executable by the at least one processor (Fig. 1 [0024]); 
a baseboard management controller coupled to the at least one processor (Fig. 1 [0022] [0024] BMC 102); 
an integrated circuit (IC) coupled to the baseboard management controller ([Fig 1 [0023] FPGA 104 coupled to BMC 102); 
a plurality of fan modules coupled to the baseboard management controller and the IC; a plurality of fans coupled to the plurality of fan modules; and a plurality of physical zones, wherein each physical zone of the plurality of physical zones is cooled by one or more fans of the plurality of fans (Fig. 1 [0021] [0026] [0028] a plurality of fans are responsible for cooling zones or subassembly – physical zones of the IHS; FPGA 104 send speed signal to the fans, for purposes of examination, the fan module will be interpreted to be a part of the fan that is responsible for physically controlling the fan speed having received a control signal from either the BMC 102 or FPGA 104)
wherein the baseboard management controller is configured to: 
receive a plurality of thermal measurement values respectively associated with the plurality of physical zones ([0027];
determine a first plurality of fan speed values based at least on the plurality of thermal measurement values and a determine a second plurality of fan speed values ([0027] [0028] [0031] BMC determines a plurality of fan speed values that associated with corresponding powers consumed);
provide the first plurality of fan speed values and the second plurality of fan speed values to the IC ([0027] [0028] BMC informs FPGA the desired fan speed);
wherein the IC is configured to: 
store the first plurality of fan speed values and the second plurality of fan speed values in a plurality of registers of the IC respectively associated with the plurality of physical zones ([0031] FPGA stores multiple unique power-fan speed pairs – the speed value associated with power consumption levels - IHS operation states);
determine that the baseboard management controller is impaired (Fig. 2 [0029] the BMC has failed);
determine the information handling system’s operation mode, and retrieve the first plurality of fan speed values from the plurality of registers or the second plurality of fan speed values from the plurality of registers depending on the information handling system’s operation mode, provide the retrieved plurality of fan speed values to the plurality of fan modules; and the plurality of fan modules receive the retrieved plurality of fan speed values and set the plurality of fan speeds of the plurality of fans based on the retrieved plurality of fan speed values (Remis: [0037] the desired fan speed is set to the fan speed corresponding to the unique power-fan speed pair – operation state that has the power value is the closest to current consumed power – the fan speed value is selected based on current operation state).
Remis does not explicitly teach:
corresponding the first plurality of fan speed values to an information processing mode of the information handling system; the second plurality of fan speed values is determined based at least on configuration information associated with a power conservation mode of the information handling system; and the information handling system’s operation modes including information processing mode and a power conservation mode.
Artman teaches: corresponding the first plurality of fan speed values to an information processing mode of the information handling system; the second plurality of fan speed values is determined based at least on configuration information associated with a power conservation mode of the information handling system; and the information handling system’s operation modes including information processing mode and a power conservation mode (Figs 5-6 [0066] [0057] – [0059] idling speed , the fan speed settings associated with idle state – a power conservation mode of the IHS are determined based on configuration information; the speed of fans are set to idling speed when IHS is in idle state – second plurality of fan speed values, the speed of fans are increased when IHS is in active state – first plurality of fan speed values corresponding to an information processing mode; if current state is determined to be idle state, the corresponding idling speed will be retrieved; if current state is determined to be active state, the first plurality of fan speed values will be retrieved).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Remis to incorporate the teachings of Artman because they all directed to IHS cooling management. Including information processing mode and power conservation mode as operation states in the IHS will help provide appropriate fan speed setting for those operation states.
Remis teaches:

    PNG
    media_image1.png
    813
    1117
    media_image1.png
    Greyscale

[0021] FIG. 1 shows an example server 100. The server 100 is more generally a computing device, which is itself more generally a computing system. The server 100 includes a BMC 102, an FPGA 104, a hardware component 106, a power device 108, and a fan 110.
[0024] The hardware component 106 can be a primary processor of the server 100, memory, a hard disk drive, or another type of hardware component. Although there is more than one such hardware component 106 within the server 100, for illustrative and descriptive convenience just one such component 106 is shown in FIG. 1. The hardware component 106 is used to perform the primary processing functionality of the server 100, and as such is not part of the BMC 102 or the FPGA 104.
[0022] …, the BMC 102 can also be referred to as an IMM, and is more generally a primary management device of the server 100. A BMC is a specialized service processor or service processor assembly that monitors the physical state of the server, and permits remote management of the server 100, …
[0023] …, the FPGA 104 assists the BMC 102, by the BMC 102 offloading some tasks and functionality of server management onto the FPGA 104. The FPGA 104 is more generally a secondary management device of the server 100.
[0026] The fan 110 cools at least the hardware component 106, such as by removing air heated by the hardware component106 away from the component 106, which may be exhausted by the fan 110 or another fan outside the enclosure or housing of the server 100. The cooling achieved by the fan 110 may instead occur by directing cooler air from outside the enclosure or housing towards at least the hardware component 106. If the fan 110 is responsible for cooling a zone or subassembly of the server 100, then the hardware component 106 is part of this zone or assembly. Although there can be more than one fan 110 within the server 100, for illustrative and descriptive convenience just one such fan 110 is shown in FIG. 1.
[0028] The BMC 104 informs the FPGA 104 the desired fan speed of the fan 110. In this respect, the BMC 104 and the FPGA104 may be connected to one another directly, or via a bus. The FPGA 104 likewise is connected to the fan 110 directly or via a bus. When the FPGA 104 receives the desired fan speed of the fan 110, it correspondingly controls the fan 110 to operate at this fan speed. …
[0027] The BMC 102 monitors the temperature of the hardware component 106. For instance, the BMC 102 may be connected directly to the hardware component 106, or via a bus, by which the BMC 102 can periodically retrieve the current temperature of the component 106 as measured by a temperature sensor of the component 106. The BMC 102 determines the desired fan speed at which the fan 110 should operate based on this monitored temperature. Because the BMC 102 is a relatively complex device, it can employ a sophisticated algorithm to determine the fan speed, based, for instance, on the temperatures of other hardware components as well, on the physical locations of the fans and hardware components within the enclosure or housing of the server 100, on the physical volume or space within the enclosure or housing, and so on. …
[0031] The FPGA 104 also monitors the power that the power device 108 is currently providing to at least the hardware component 106 (210), and periodically records the current power being provided by the power device 108 and the fan speed of the fan 110, which is the desired fan speed that the BMC 102 has determined (212). The FPGA … may store just the most recent five (or other number) unique power-fan speed pairs. …
[0029] FIG. 2 shows an example method 200 by which the FPGA 104 determines the fan speed at which the fan 110 operates when the BMC 102, which normally makes this determination, has failed. The method 200 is divided into a normal operation mode, encompassing parts 202, 204, 206, 208, 210, and 212, and a BMC failure operation mode, encompassing parts 216,218, 220, 222, 224, 226, and 228. … in the latter mode, the BMC 102 has failed (i.e., is offline) and the FPGA 104 determines the fan speed at which the fan 110 runs. The parts of the method 200 in the left column are performed by the BMC 102, …
[0037] …, the desired fan speed is set to the fan speed of the fan speed-power pair having a power that is closest to but not less than the power that the power device 108 is currently providing. Having the desired fan speed set to the fan speed of the pair having a power that is closest to but not less than the power that the power device 108 is currently providing provides may ensure that the FPGA 104 does not set the fan speed to a value lower than the BMC 102 would if it were operational.
Artman teaches:

    PNG
    media_image2.png
    818
    414
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    818
    409
    media_image3.png
    Greyscale

[0057] The configuration information can be sent from the BI OS module and received by the communication module, at block 542 of FIG. 5. …
[0058] The method can further include setting idling and maximum fan speeds, at block 544 in FIG. 5. …
[0059] The configuration information can be used to set the idling fan speed. The idling fan speed corresponds to the fan speed used when the information handling system is idling ….
[0065] After all the actions in FIG. 5 have been performed and other initial activity has been completed, the information handling system can be in an idle state. The method can continue with placing the fan at idling speed, at block 660 in FIG. 6. The fan control module 436 in FIG. 4 can send a fan control signal to the fan 154 in FIG. 1, wherein the fan control signal includes the idling speed information.
[0066] …, the information handling system can become active. State information can be generated that reflects the activity. The method can also include receiving state information, at block 662 in FIG. 6. … placing the fan at higher speed, at block 664 in FIG. 6. Another fan control signal can be sent by the fan control module 436 and received by the fan 154. 

Regarding claim 5, Remis further teaches the IC includes at least one of a field programmable gate array (FPGA), a complex logic device (CPLD), and an application specific integrated circuit (ASIC) ([0023] FPGA, reconfigurable processors, ASIC).

Regarding claim 6, Remis further teaches a volatile memory medium coupled to the at least one processor; wherein a physical zone of the plurality of physical zones includes the volatile memory medium ([0024] [0026] [0028] and claim 10, memory).

Regarding claim 9, Remis further teaches to determine that the baseboard management controller is impaired, the IC is further configured to determine that a signal from the baseboard management controller to the IC has changed ([0029] offline).

Regarding claims 11, 15-16 and 19, Remis and Artman together teach the claimed system. Therefore, they teach the method steps for implementing the system.

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Remis in view of Artman as applied to claims 1, 5-6, 9, 11, 15-16 and 19 above, further in view of Moss US 20110224837 A12.

Regarding claim 2,  Remis and Artman further teaches if the information handling system is in the information processing mode: provide a first fan speed value of the first plurality of fan speed values to a fan module of the plurality of fan modules, wherein the fan module is associated with a fan of the plurality of fans (Remis: [0037] the desired fan speed is set to the fan speed corresponding to power-fan speed pair that has the power setting is the closest to current consumed power – the fan speed value is selected based on current operation state – if current state is idled state, select idling fan speed value – second plurality of fan speed values, if current state is not idled state, that is active state, selecting the active fan speed value that is corresponding to the closest active state);
Neither Remis nor Artman explicitly teaches until the fan reaches a maximum fan speed, periodically provide fan speed increment information to the fan module of the plurality of fan modules associated with the fan.
Moss teaches until the fan reaches a maximum fan speed, periodically provide fan speed increment information to the fan module of the plurality of fan modules associated with the fan ([0032] controller may ramp up the fan speed to a maximum fan speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Remis to incorporate the teachings of Moss because they all directed to IHS cooling management. Ramping up the fan speed to a maximum will help provide sufficient cooling to IHS.

Regarding claim 3, Artman further teaches the information handling system is associated with a power budget; and wherein the maximum fan speed is based at least on the power budget ([0058] the maximum fan speed setting is based on maximum power).

Regarding claim 4, Remis and Moss further teaches:
if the information handling system is not in the information processing mode, until the plurality of fans reach a maximum fan speed, periodically: 
provide, by the IC, fan speed increment information to the plurality of fan modules; and wherein the plurality of fan modules are further configured to: 
if the information handling system is not in the information processing mode, until the plurality of fans reach a maximum fan speed, periodically: 
set, by the plurality of fan modules, the plurality of fan speeds of the plurality of fans based at least on the fan speed increment information (Artman: Fig. 2 [0040] fan speed increased to maximum speed when timer runs out, regardless the current state. The current state could be idled state; Moss: [0058] ramping up to maximum speed).

Regarding claims 12-14, Remis, Artman and Moss together teach the claimed system. Therefore, they teach the method steps for implementing the system.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Remis in view of Artman as applied to claims 1, 5-6, 9, 11, 15-16 and 19 above, further in view of Parthiban US 20170322816 A13.

Regarding claim 7, neither Remis nor Artman explicitly teaches to determine that the baseboard management controller is impaired, the IC is further configured to determine that a watchdog timer has timed out.
Parthiban teaches to determine that the baseboard management controller is impaired, the IC is further configured to determine that a watchdog timer has timed out ([0024] [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Remis to incorporate the teachings of Parthiban because they all directed to computer system management. Determining that a watchdog timer has timed out will help determine the BMC not performing normally.

Regarding claim 17, Remis, Artman and Parthiban together teach the claimed system. Therefore, they teach the method steps for implementing the system.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Remis in view of Artman and Parthiban as applied to claims 7 and 17 above, further in view of Chhabra US 20140211676 A1 4.

Regarding claim 8, Remis further teaches the IC is further configured to receive fan speed information via a bus coupled to the baseboard management controller and the IC ([0028]).
The combination of Remis, Artman and Parthiban does not explicitly teach determine that traffic has occurred on the bus; and in response to determining that the traffic has occurred on the bus, reset the watchdog timer.
Chhabra teaches determine that traffic has occurred on the bus; and in response to determining that the traffic has occurred on the bus, reset the watchdog timer ([0058] reset time when traffic detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Remis to incorporate the teachings of Chhabra because they all directed to information processing and communications. Resetting the watchdog timer when traffic is detected on the bus will help prepare the timer for next bus inactive event.

Regarding claim 18, Remis, Artman, Parthiban and Chhabra together teach the claimed system. Therefore, they teach the method steps for implementing the system.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Remis in view of Artman as applied to claims 1, 5-6, 9, 11, 15-16 and 19 above, further in view of Marripudi US 20170315599 A15.

Regarding claim 10, Remis further teaches a sensor ([0027]).
Neither Remis nor Artman explicitly teaches the sensor is configured to convert an ambient temperature of a physical zone of the plurality of physical zones to a thermal measurement value of the plurality of thermal measurement values; and wherein, to receive the plurality of thermal measurement values, the baseboard management controller is further configured to receive the thermal measurement value of the plurality of thermal measurement values from the sensor.
Marripudi teaches the sensor is configured to convert an ambient temperature of a physical zone of the plurality of physical zones to a thermal measurement value of the plurality of thermal measurement values; and wherein, to receive the plurality of thermal measurement values, the baseboard management controller is further configured to receive the thermal measurement value of the plurality of thermal measurement values from the sensor ([0031] one or more temperature sensors in backplane regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Remis to incorporate the teachings of Marripudi because they all directed to computer system thermal management. Sensing the ambient temperature of a physical zone will help provide corresponding cooling to the physical zone.

Regarding claim 20, Remis, Artman and Marripudi together teach the claimed system. Therefore, they teach the method steps for implementing the system.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
York US 10935960 B2 teaches high operation state fan setting stored and retrieved when runtime fan control is unavailable.
Kenta JP 2013092822 A teaches IHS operation states including power saving settings and corresponding fan settings are stored and fan speed are set according to the current operation state.
Berry US 20140114496 A1 teaches backup controller retrieves backup thermal management setting fan speed based on operation zone to control the speed of fans when main controller is not available.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T./
Patent Examiner, Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Remis is the prior art of record
        2 Moss is the prior art of record
        3 Parthiban is the prior art of record
        4 Chhabra is the prior art of record
        5 Marripudi is the prior art of record